internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc intl plr-132106-01 date date legend taxpayer entity one entity two dates a b individuals a b c city y cpa firm dear this replies to a letter dated date submitted on behalf of taxpayer requesting that taxpayer be granted an extension of time under sec_301_9100-3 to file the agreement provided under sec_1_1503-2 with respect to the dual consolidated losses_incurred by entity one in the tax years ended on dates a and b and by entity two in the tax_year ended on date b and to file the annual certification required under sec_1_1503-2 with respect to entity one’s dual_consolidated_loss incurred in the tax_year ended on date a the information submitted for consideration is substantially as set forth below the ruling contained in this letter is predicated upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process in re plr-132106-01 individual a is the tax director of the taxpayer individual b is a tax managing director in the city y office of cpa firm individual c is a partner in the city y office of cpa firm the affidavits of individuals a b and c and the facts submitted describe the circumstances surrounding the failure_to_file the agreements and annual certification as required under sec_1_1503-2 which have not been discovered by the service sec_301 -1 b defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 provides that the commissioner has discretion to grant a taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government in the present situation sec_1_1503-2 fixes the time to file an agreement and annual certification therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the standards set forth in sec_301_9100-3 based on the facts and circumstances of this case we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time until days from the date of this ruling letter to file the agreement provided under sec_1_1503-2 with respect to the dual consolidated losses_incurred by entity one in the tax years ended on dates a and b and by entity two in the tax_year ended on date b and to file the annual certification required under sec_1_1503-2 with respect to entity one’s dual_consolidated_loss incurred in the tax_year ended on date a the granting of an extension of time is not a determination that taxpayer is otherwise eligible to file the agreements and annual certification sec_301_9100-1 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this ruling letter should be associated with the agreements and annual certification in re plr-132106-01 no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representatives sincerely allen goldstein reviewer office of the associate chief_counsel international
